Exhibit 10.2

May 17, 2005

William W. Abraham
Conmed Corporation
525 French Road
Utica, New York 13502

  Re:     Post-Retirement Health Insurance Coverage


Dear Mr. Abraham:

                           I am pleased to inform you that CONMED Corporation
(the “Company”) has agreed to provide you and your wife with lifetime medical
coverage at active employee rates under the Company’s group medical plan for its
employees, effective upon your retirement at any time after the date hereof. In
lieu of providing such medical coverage, the Company may secure comparable
insurance coverage outside of its group medical plan, which coverage may be a
“MediGap” insurance policy with coverage comparable to the Company’s group
medical plan, as the Company shall determine in its sole discretion, with
contribution rates comparable to those in effect prior to your retirement.


CONMED CORPORATION


By:  /s/ Daniel S. Jonas
        Daniel S. Jonas, Esq.
        Vice President - Legal Affairs
        General Counsel


Acknowledged and accepted:

By:  /s/ William W. Abraham
        William W. Abraham

